Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 24 June 2021. Claims 1-2, 4-13 and 15-22 are pending and have been considered as follows. Claims 3 and 14 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 7 as set forth in the office action of 16 April 2021 have been considered and are persuasive. Therefore, the Claim Objections to claim 7 as set forth in the office action of 16 April 2021 has been withdrawn.
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 17 as set forth in the office action of 16 April 2021 have been considered and are NOT persuasive. The amendment of 24 June 2021 to overcome such claim objection appears to be a typographical error as outlined below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 16 April 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 16 April 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claim 20 under 35 USC 101 as set forth in the office action of 16 April 2021 have been persuasive. Therefore, the rejection of claim 20 under 35 USC 101 as set forth in the office action of 16 April 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 16 April 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 16 April 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 16 April 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a familiarity model that (a) represents a spatial coverage of instances of probe data of selected probe trajectories of the set of selected probe trajectories and (b) that is a tree data structure” appears to be a typographical error (as it reads limitation be is “that that”) and should be “a familiarity model that (a) represents a spatial coverage of instances of probe data of selected probe trajectories of the set of selected probe trajectories and (b) is a tree data structure”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the recited limitation “wherein each familiarity score of the two or more familiarity scores corresponds to an instance of probe data of the two or more instances or probe data linked to form the first probe trajectory” appears to be a typographical error.  The of probe data linked to form the first probe trajectory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the plurality of probe trajectories” in line 12 which lacks sufficient antecedent basis and further recites “a plurality of probe trajectories” in line 14 which is unclear, to the Examiner, whether Applicant is referring back to the same previously recited plurality of probe trajectories in line 12 or not. Examiner assumes there might have a typographical error and Applicant meant to recite “wherein the plurality of probe trajectories comprises a first number of probe trajectories” currently presented in lines 12-13 to instead be recited after recitation of “generating, by the analysis apparatus, a plurality of probe trajectories from the plurality of instances of probe data, wherein a probe trajectory of the plurality of probe trajectories is generated by linking two or more instances of probe data corresponding to a same trip and time 

Claim 22 is indefinite because of the recited limitation “wherein generating the familiarity model … comprises”. The language of this limitation implies that “generating the familiarity model” has been previously recited even though it has not.
Claim 22 is indefinite because of the recited limitation “wherein generating the familiarity model and defining the set of selected probe trajectories comprises iterating (a) determining a familiarity score for at 7 of 19Response dated June 24, 2021least one probe trajectory of the plurality of probe trajectories based on the familiarity model, (b) determining whether to select the at least one probe trajectory based on the determined familiarity score, and (c) updating the familiarity model based at least in part on the determination of whether to select the at least one probe trajectory”. It is unclear, to the Examiner, how the generating of the familiarity model comprises a limitation which is based on the familiarity model itself if it has not been generated yet.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Witmer (US20130030690A1) in view of McErlain (US20200011684A1) in further view of Soni (US20150347698A1).
Regarding claim 1, Witmer discloses a method (see at least abstract) comprising: receiving, by an analysis apparatus, a plurality of instances of probe data, each instance of probe data comprising location data indicating a location of a probe apparatus when the instance of probe data was generated (see at least [0006], [0051]-[0053], [0056] and [0058]), wherein the analysis apparatus comprises a processor, memory, and a communication interface (see at least [0051]-[0053]); generating, by the analysis apparatus, a plurality of probe trajectories from the plurality of instances of probe data, wherein a probe trajectory of the plurality of probe trajectories is generated by linking two or more instances of probe data corresponding to a same trip and time ordering the two or more instances of probe data, wherein the plurality of probe trajectories comprises a first number of probe trajectories (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0021]-[0023], [0064]-[0084] and [0117]-[0120]); defining, by the analysis apparatus, a set of selected probe trajectories, wherein the set (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]), and wherein defining the set of selected probe trajectories comprises: determining a least familiar familiarity score for a first probe trajectory of the plurality of probe trajectories based on a familiarity model that (a) represents a spatial coverage of instances of probe data of selected probe trajectories of the set of selected probe trajectories (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]), determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory (see at least [0016]-[0019], [0025]-[0029], [0033]-[0035], [0064], [0078] and [0117]-[0120]; under broadest reasonable interpretation, this limitation can be interpreted as selecting a trajectory based on a familiarity score which is what is disclosed by Witmer), and when it is determined to select the first probe trajectory, adding the first probe trajectory to the set of selected probe trajectories (see at least [0006], [0016]-[0019], [0025]-[0029], [0059], [0064], [0078] and [0117]-[0120]); generating, by the analysis apparatus, traffic and/or map data based on the set of selected probe trajectories (see at least [0021]-[0029], [0037], [0038], [0059] and [0117]-[0120]); and providing, by the analysis apparatus, the traffic and/or map data such that a consumer apparatus receives the traffic and/or map data (see at least [0051], [0052] and [0059]).
(see at least [0023], [0024], [0032], [0040] and [0074]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein each instance of probe data comprising a timestamp indicating a date and/or time when the instance of probe data was generated since they are directed to updating/generating traffic and/or map data based on probe data and use of McErlain would increase accuracy and thereof safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply each instance of probe data comprising a timestamp indicating the date and/or time when the instance of probe data was generated). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Given Witmer as modified by McErlain, it would have been obvious to one of ordinary skill in the art that the probe trajectory of the plurality of probe trajectories being generated by linking two or more instances of probe data corresponding to the same trip and time ordering the two or more instances of probe data would be based on the 
Witmer as modified by McErlain discloses a familiarity model that is a grid model (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]) but does not explicitly disclose the familiarity model being a tree data structure. However, such matter is suggested by Soni (see at least [0056]-[0058], [0093], [0096] and [0105]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer as modified by McErlain to incorporate the teachings of Soni which teaches the familiarity model being a tree data structure since they are directed to familiarity models and incorporation of the teachings of Soni would result in increased efficiency and reliability. While Soni is not directed to probe trajectories, Soni teaches the importance and benefits of using a familiarity model that is a tree data structure and since Witmer as modified by McErlain discloses a familiarity model used for the disclosure, it would have been obvious to one of ordinary skill in the art that such familiarity model could be a tree data structure instead of the grid model based on Soni’s teachings discussed above in order to increase the efficiency, accuracy and reliability of the overall system.

Regarding claim 2, Witmer as modified by McErlain and Soni discloses wherein the consumer apparatus is configured to use at least a portion of the traffic and/or map data to perform a navigation function (see at least Witmer, [0006], [0021]-[0029], [0037], [0038], [0051], [0052]. [0059] and [0117]-[0120]). 

Regarding claim 4, Witmer as modified by McErlain and Soni discloses wherein the traffic and/or map data is provided as part of a digital map or a tile of a digital map (see at least Witmer, [0021]-[0029], [0037], [0038], [0051], [0052]. [0059] and [0117]-[0120]).

Regarding claim 5, Witmer does not explicitly disclose wherein the traffic and/or map data is generated by map-matching the selected probe trajectories of the set of selected probe trajectories. However, such matter is suggested by McErlain (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein the traffic and/or map data is generated by map-matching the selected probe trajectories of the set of selected probe trajectories since they are directed to updating/generating traffic and/or map data based on probe data and use of McErlain would increase accuracy and thereof safety and reliability. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply the traffic and/or map data being generated by map-matching the selected probe trajectories of the set of selected probe trajectories). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the 

Regarding claim 7, Witmer as modified by McErlain and Soni discloses wherein determining the least familiar familiarity score for the first probe trajectory comprises: determining two or more familiarity scores, wherein each familiarity score of the two or more familiarity scores corresponds to an instance of probe data of the two or more instances of probe data linked to form the first probe trajectory (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]); and identifying the least familiar familiarity score from the two or more familiarity scores (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 8, Witmer as modified by McErlain and Soni discloses wherein, when it is determined to select the first probe trajectory, the familiarity model is updated based on instances of probe data of the first probe trajectory (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 9, Witmer as modified by McErlain and Soni discloses wherein determining whether to select the first probe trajectory based on the least familiar (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 10, Witmer as modified by McErlain and Soni discloses wherein the familiarity threshold requirement is defined such that the traffic and/or map data has an application appropriate coverage of a corresponding road network (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 11, Witmer as modified by McErlain and Soni discloses wherein determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory comprises assigning a selection probability to the first probe trajectory and determining whether to select the first probe trajectory based on the selection probability (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0036], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 12, Witmer as modified by McErlain and Soni discloses wherein the selection probability is assigned such that the traffic and/or map data has an application appropriate coverage of a corresponding road network (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0036], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Regarding claim 13, Witmer discloses an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to (see at least abstract, [0039], [0040], [0051]-[0053] and [0132]). The rest of claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1. 

Regarding claim 15, Witmer discloses determining traffic and/or map data for a traversable map element (TME) (see at least [0021]-[0029], [0037], [0038], [0059] and [0117]-[0120]). Witmer does not explicitly disclose wherein the traffic and/or map data is generated by map- matching the selected probe trajectories of the set of selected probe trajectories and determining traffic and/or map data for a traversable map element (TME) based on probe trajectory segments map-matched to the TME. However, such matter is suggested by McErlain (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer to incorporate the teachings of McErlain wherein the traffic and/or map data is generated by map- matching the selected probe trajectories of the set of selected probe trajectories and determining traffic and/or map data for a traversable 

Regarding claim 17, claim 17 is commensurate in scope with claim 7. See above for rejection of claim 7. 

Regarding claim 18, claim 18 is commensurate in scope with claim 8. See above for rejection of claim 8. 

Regarding claim 19, claim 19 is commensurate in scope with any of claims 9 and 11. See above for rejection of any of claims 9 and 11. 

Regarding claim 20, Witmer discloses a component of an apparatus (see at least abstract, [0039], [0040], [0051]-[0053] and [0132]), the component comprising a non-transitory computer-readable medium storing at least a digital map (see at least abstract, [0006], [0039], [0040], [0051]-[0053], [0059] and [0132]) comprising a first plurality of data records (see at least [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0053]-[0055], [0059], [0063]-[0082] and [0117]-[0120]), each of said first plurality of data records representing a corresponding traversable map element (TME) (see at least Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0059], [0063]-[0082] and [0117]-[0120]), wherein at least some of said first plurality of data records further comprise: traffic and/or map data for the corresponding TME generated (see at least [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0053]-[0055], [0059], [0063]-[0082] and [0117]-[0120]). 
Witmer does not explicitly disclose map matching one or more probe trajectory segments corresponding to one or more probe trajectories of the set of selected probe trajectories to the corresponding TME; and generating, by the analysis apparatus, traffic and/or map data for the corresponding TME based on the one or more probe trajectory segments map-matched to the corresponding TME. However, such matter is suggested by McErlain (see at least [0017], [0019], [0026] [0033], [0039]-[0041], [0046], [0055], [0077] and claim 4). It would have been obvious to one of ordinary skill in the art before 
The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 21, Witmer as modified by McErlain discloses a familiarity model that is a grid model (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]) but does not explicitly disclose the familiarity model being a tree data structure wherein the tree data structure is a K-D tree. However, such matter is suggested by Soni (see at least [0056]-[0058], [0093], [0096] and [0105]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer as modified by McErlain to incorporate the teachings of Soni which teaches the familiarity model being a tree data structure wherein the tree data structure is a K-D tree since they are directed to familiarity models and incorporation of the teachings of Soni would result in increased efficiency and reliability. While Soni is not directed to probe trajectories, Soni teaches the importance and benefits of using a familiarity model that is a tree data structure wherein the tree data structure is a K-D tree and since Witmer as modified by McErlain discloses a familiarity model used for the disclosure, it would have been obvious to one of ordinary skill in the art that such familiarity model could be a tree data structure wherein the tree data structure is a K-D tree instead of the grid model based on Soni’s teachings discussed above in order to increase the efficiency, accuracy and reliability of the overall system.

Regarding claim 22, Witmer as modified by McErlain and Soni discloses wherein generating the familiarity model and defining the set of selected probe (see at least Witmer, Figure 3, Figure 4, Figure 6, Figure 7, [0006], [0016]-[0019], [0021]-[0023], [0025]-[0029], [0033]-[0035], [0054], [0055], [0063]-[0082] and [0117]-[0120]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witmer (US20130030690A1) in view of McErlain (US20200011684A1) in further view of Soni (US20150347698A1) in yet further view of Lorenz (US20210020034A1).
Regarding claim 6, Witmer as modified by McErlain and Soni does not explicitly disclose wherein the traffic and/or map data comprises volume related traffic and/or map data which is determined by applying a correction factor that is determined based on a ratio of a density function of the plurality of instances of probe data to a density function of the instances of probe data of the selected probe trajectories of the set of selected probe trajectories. However such matter is suggested by Lorenz (see at least abstract, [0005], [0013], [0044]-[0050], [0051], [0063]-[0071] and [0082]-[0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witmer as modified by McErlain and Soni to incorporate the teachings of Lorenz wherein the traffic and/or map data comprises volume related traffic and/or map data which is determined by applying a correction factor that is determined based on a ratio of a density function of the plurality of 

Regarding claim 16, claim 16 is commensurate in scope with claim 6. See above for rejection of claim 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667                

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667